DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN101328087A, with reference to the machine translation, hereinafter referred to as Yang).

Regarding claim 1, Yang discloses a solution dispersible plant nutrient (Abstract, invention discloses a dosage form-foliar fertilizer effervescent tablet; see claim 1) composition comprising:
a plant nutrient source comprising, nitrogen, phosphorus and potassium, for providing nutrients to a plant (Pg. 2 para 6, foliar nutrient includes, urea, potassium phosphate, dipotassium hydrogen phosphate; see claim 1);
a polyethylene glycol filler (Pg. 2 para 7, polyethylene glycol 6000) in an amount of about 6 wt% to about 30 wt% (Pg. 3 para 1, from 0.5 wt% to 5 wt%), where the term “about” , unless stated to the contrary, refers to +/- 10% […] of the designated value [Applicant’s Specification, Page 7, lines 15-16]
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP § 2144.05.
 for facilitating dispersion and dissolution of the plant nutrient source into an aqueous solution (Abstract, foliar fertilizer can automatically disintegrate into the plant nutrient solution for foliar spray); and
an effervescent agent (Pg. 2 para 5, effervescent tablet includes sour agent and carbon dioxide agent).

Regarding claim 8, Yang discloses wherein the effervescent agent comprises a carbon dioxide agent, and optionally an acid agent (Pg. 2 para 5, effervescent tablet includes sour agent and carbon dioxide agent).

Regarding claim 9, Yang discloses wherein the carbon dioxide agent comprises potassium carbonate, potassium bicarbonate, sodium carbonate, sodium bicarbonate, calcium carbonate, calcium bicarbonate, iron carbonate, ammonium carbonate, ammonium bicarbonate, lithium carbonate, magnesium carbonate, magnesium bicarbonate, or any combinations thereof(Pg. 2 para 7, carbon dioxide agent can be sodium bicarbonate), wherein the carbon dioxide agent is present in an amount of about 5 wt% to about 50 wt% (Pg. 2 para 5, carbon dioxide agent accounts for 15 wt% to 30 wt%).

Regarding claim 12, Yang discloses wherein the acid agent comprises an organic acid, inorganic acid, or any combinations thereof (Pg. 2 para 7, citric acid and water-soluble amino acids), wherein the acid agent is present in an amount of about 10 to 50 wt%, (Pg. 2 para 5, sour agent accounts for 15 wt% to 30 wt%). 

Regarding claim 15, Yang discloses wherein the ratio of acid agent to carbon dioxide agent for the effervescent agent is provided in range of about 1:3 to 3:1 (Pg. 2 para 5, combination of sour agent accounts for 15 wt% to 30 wt% and carbon dioxide accounts for 15 wt% to 30 wt%). See below for an equation calculating the ratio of acid agent to carbon dioxide agent of the present combination of acid agent present in example 2:
                
                    
                        
                            15
                             
                            w
                            t
                            %
                             
                            (
                            a
                            c
                            i
                            d
                             
                            a
                            g
                            e
                            n
                            t
                            )
                        
                        
                            15
                             
                            w
                            t
                            %
                             
                            (
                            c
                            a
                            r
                            b
                            o
                            n
                             
                            d
                            i
                            o
                            x
                            i
                            d
                            e
                             
                            a
                            g
                            e
                            n
                            t
                        
                    
                     
                    ~
                     
                    1
                    :
                    1
                     
                    r
                    a
                    t
                    i
                    o
                     
                    o
                    f
                     
                    
                        
                            a
                            c
                            i
                            d
                             
                            a
                            g
                            e
                            n
                            t
                        
                        
                            c
                            a
                            r
                            b
                            o
                            n
                             
                            d
                            i
                            o
                            x
                            i
                            d
                            e
                             
                            a
                            g
                            e
                            n
                            t
                        
                    
                
            
                
                    
                        
                            15
                             
                            w
                            t
                            %
                             
                            (
                            a
                            c
                            i
                            d
                             
                            a
                            g
                            e
                            n
                            t
                            )
                        
                        
                            30
                             
                            w
                            t
                            %
                             
                            (
                            c
                            a
                            r
                            b
                            o
                            n
                             
                            d
                            i
                            o
                            x
                            i
                            d
                            e
                             
                            a
                            g
                            e
                            n
                            t
                        
                    
                     
                    ~
                     
                    1
                    :
                    2
                     
                    r
                    a
                    t
                    i
                    o
                     
                    o
                    f
                     
                    
                        
                            a
                            c
                            i
                            d
                             
                            a
                            g
                            e
                            n
                            t
                        
                        
                            c
                            a
                            r
                            b
                            o
                            n
                             
                            d
                            i
                            o
                            x
                            i
                            d
                            e
                             
                            a
                            g
                            e
                            n
                            t
                        
                    
                
            
                
                    
                        
                            30
                            w
                            t
                            %
                             
                            (
                            a
                            c
                            i
                            d
                             
                            a
                            g
                            e
                            n
                            t
                            )
                        
                        
                            15
                             
                            w
                            t
                            %
                             
                            (
                            c
                            a
                            r
                            b
                            o
                            n
                             
                            d
                            i
                            o
                            x
                            i
                            d
                            e
                             
                            a
                            g
                            e
                            n
                            t
                        
                    
                     
                    ~
                     
                    2
                    :
                    1
                     
                    r
                    a
                    t
                    i
                    o
                     
                    o
                    f
                     
                    
                        
                            a
                            c
                            i
                            d
                             
                            a
                            g
                            e
                            n
                            t
                        
                        
                            c
                            a
                            r
                            b
                            o
                            n
                             
                            d
                            i
                            o
                            x
                            i
                            d
                            e
                             
                            a
                            g
                            e
                            n
                            t
                        
                    
                
            
                
                    
                        
                            30
                             
                            w
                            t
                            %
                             
                            (
                            a
                            c
                            i
                            d
                             
                            a
                            g
                            e
                            n
                            t
                            )
                        
                        
                            30
                             
                            w
                            t
                            %
                             
                            (
                            c
                            a
                            r
                            b
                            o
                            n
                             
                            d
                            i
                            o
                            x
                            i
                            d
                            e
                             
                            a
                            g
                            e
                            n
                            t
                        
                    
                     
                    ~
                     
                    1
                    :
                    1
                     
                    r
                    a
                    t
                    i
                    o
                     
                    o
                    f
                     
                    
                        
                            a
                            c
                            i
                            d
                             
                            a
                            g
                            e
                            n
                            t
                        
                        
                            c
                            a
                            r
                            b
                            o
                            n
                             
                            d
                            i
                            o
                            x
                            i
                            d
                            e
                             
                            a
                            g
                            e
                            n
                            t
                        
                    
                
            

Regarding claim 16, Yang discloses a solution dispersible plant nutrient (Abstract, invention discloses a dosage form-foliar fertilizer effervescent tablet; see claim 1) composition comprising:
a) a plant nutrient source comprising a macronutrient selected from at least one of about 0 wt% to about 10 wt% nitrogen, the content of phosphorus is present in an amount of about 0 wt% to about 10 wt%, the content of potassium is present in an amount of about 0 wt% to about 10 wt% (Pg. 2 para 5, plant nutrient liquid accounts for 35 wt% to 60 wt%; Pg. 2 para 6 foliar nutrient includes urea, potassium phosphate, and dipotassium hydrogen phosphate).
b) a polyethylene glycol filler (Pg. 2 para 7, polyethylene glycol 6000) in an amount of about 6 wt% to about 30 wt% (Pg. 3 para 1, from 0.5 wt% to 5 wt%), where the term “about” , unless stated to the contrary, refers to +/- 10% […] of the designated value [Applicant’s Specification, Page 7, lines 15-16]
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP § 2144.05.
 for facilitating dispersion and dissolution of the plant nutrient source into an aqueous solution (Abstract, foliar fertilizer can automatically disintegrate into the plant nutrient solution for foliar spray); and
c) an effervescent agent (Pg. 2 para 5, effervescent tablet includes sour agent and carbon dioxide agent).

Regarding claim 17, Yang discloses wherein the composition further comprises one or more additional excipients selected from plant growth regulators and biostimulants (Pg. 2 para 6, foliar nutrient includes humic acids, chitosan…add the plant-growth regulator).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Millipore Sigma, Polyethylene glycol 200, Overview, Description (hereinafter referred to as PEG 200), Millipore Sigma, Polyethylene glycol 4000, Overview, Description (hereinafter referred to as PEG 4000) and CISCO, Safety data sheet: polyethylene glycol 8000 (hereinafter referred to as PEG 8000).

Regarding claim 2, Yang discloses including polyethylene glycol (Pg. 2 para 7). However, Yang does not expressly disclose polyethylene glycol with a molecular weight of 200, 300, 400, 540, 600, 1000, 1450, 3350, 4000, 4600, 8000, and combinations thereof. Polyethylene glycols are soluble in water (PEG 8000, Pg. 3) and provides dispersion and dissolution in an aqueous solution (Abstract, foliar fertilizer can automatically disintegrate into the plant nutrient solution for foliar spray). As evidenced by PEG 200 provides for the physical properties that the solubility is 70 g/l, a high flash point (138.6 C), and low melting point (-50 C) (PEG 200, Pg. 3); as evidenced by PEG 4000 provides for the physical properties that the solubility is 500 g/l, high flash point (138.6 C), and high melting point (53-58 C) (PEG 4000, Pg. 3); and as evidenced by PEG 8000 provides for the physical properties that the soluble in hot water and cold water, dispersion properties: soluble in cold water and hot water, and a high melting point (63 C) (PEG 8000, Pg. 3). One having ordinary skill in the art would certainly expect that selecting a polyethylene glycol with an increased solubility would result in an aqueous solution having a high dissolution and dispersion (solubility) of the effervescent fertilizer composition in water. It would be obvious to one having ordinary skill in the art to optimize an aqueous solution composition by selecting a polyethylene glycol from the spectrum of molecular weights with a solubility that would be effective to disperse or for dissolution of the effervescent fertilizer composition in water for spraying. While Yang does not disclose a molecular weight of polyethylene glycol from the claimed limitations, after reading PEG 200, PEG 4000, and PEG 8000, one having ordinary skill in the art would want to include at least one of the varying molecular weights of polyethylene glycol recited in the claims, because PEG 200, PEG 4000, and PEG 8000 provide that the solubility of polyethylene glycol increases as the molecular weight of polyethylene glycol increases. One of ordinary skill would necessarily recognize that the varying molecular weights of polyethylene glycol are result-effective variables. Therefore, one of ordinary skill in the art would choose to optimize the molecular weight of the polyethylene glycol within the claimed range in order to give the effervescent fertilizer composition in water a desired solubility.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Thompson et al. (US20140235438A1, hereinafter referred to as Thompson).

Regarding claim 4, Yang does not disclose wherein the plant nutrient source further comprises chelated micronutrients; wherein the chelated agent for the chelated micronutrients is selected from the group consisting of organic acids and inorganic acids. Thompson discloses a method of manufacture of fertilizers (Para [0004]). Moreover, Thompson discloses the chelation of micronutrients (Para [0024]). One having ordinary skill in the art would have been motivated to modify the disclosure of Yang with Thompson where “the chelation of micronutrients, prevents, oxidation, thereby optimizing the absorption of the micronutrients by plants” (Para [0024]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include chelated nutrients within the composition of Yang because chelated micronutrients  prevent oxidation and allow for better absorbability by the plants.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Chaudhry et al. (US20170166488A1, hereinafter referred to as Chaudhry).

Regarding claim 6, Yang does not disclose wherein the composition further comprises an antifoaming agent. However, Chaudhry discloses an agricultural fertilizer composition (Title). Moreover, Chaudhry discloses including an antifoaming agent (Para [0053]). One having ordinary skill in the art would have been motivated to modify the disclosure of Yang to include an antifoaming agent in an agricultural fertilizer composition where “[d]efoamers and antifoaming agents are used to reduce the foaming while spraying” (Para [0099]). Therefore, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to include an antifoaming agent to reduce foaming while spraying the agricultural fertilizer composition.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view Grech et al. (US20060084573A1, hereinafter referred to as Grech).

Regarding claim 7, Yang does not disclose wherein the composition further comprises an antimicrobial agent. However, Grech discloses a fertilizer composition (Title).  Moreover, Grech discloses including an antimicrobial in the composition of the fertilizer (Para [0016]). One having ordinary skill in the art would have been motivated to include an antimicrobial in the fertilizer composition where “the antimicrobial…capable of destroying or inhibiting the growth of microorganisms” (Para [0044]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antimicrobial to destroy or inhibit the growth of microorganisms.

Response to Arguments
The rejection of claims 9, 12, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claims.

The rejection of claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of Applicant’s amendments to the claim.

Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.

Applicant argues (pgs. 8-10) there is no teaching or suggestion in the Yang prior art that polyethylene glycol would facilitate dispersion and dissolution of the plant nutrient into the aqueous solution. In response to this argument, a polyethylene glycol component is recited in Yang as a wet binder, wetting adhesive, etc. [Yang, Paragraph 0010] and recited in amounts ranging from 0.5 wt% to 5 wt% [Page 2, paragraph 1]. The claimed range of about 6% w/w to about 30% w/w, where the term “about” , unless stated to the contrary, refers to +/- 10% […] of the designated value [Applicant’s Specification, Page 7, lines 15-16], equates to a claimed range of 5.4 – 33%. Yang recites a weight range of the polyethylene glycol component up to 5 wt% which approaches and/or touches the claimed endpoint. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP § 2144.05. In response to applicant's argument that Applicant has discovered that a polyethylene glycol component within the claimed range advantageously provides a plant nutrient composition that rapidly dissolves and disperses in an aqueous solution, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Yang discloses the claimed component in amounts substantially similar to those claimed and therefore one of skill in the art would understand the same component is capable of producing the same results obtained by Applicant’s. 

Applicant argues (pg. 10) the Thompson reference does not cure the deficiencies of the Yang reference because one of ordinary skill in the art would not have been motivated to combine the chelating agents of Thompson with the tablets of Yang to arrive at the composition comprising chelated micronutrients. This argument is not persuasive. Yang et al. discloses a composition comprising micronutrients (e.g. zinc, boron, iron, manganese, copper, molybdenum, etc.) [Page 2, paragraph 6]. Thompson’s granular fertilizer similarly contains macronutrients and micronutrients [Thompson, Claims 20-21] and describes the advantages of chelated micronutrients including optimizing the absorption of the micronutrient by plants [0024]. In view of this teachings, it lies within the level of one of skill in the art to formulate the composition of Yang, which includes micronutrients, to include those micronutrients in chelated form to achieve these known advantages.
 
Applicant argues (pg. 11) there is no motivation to combine the teachings of Chaudhry with Yang because Chaudhry relates to multifunctional organic biocomplexed agricultural compositions. In response to applicant's argument that Chaudhry is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Yang and Chaudhry are directed to agricultural compositions intended for foliar spray application [e.g. used for foliage spray; Yang, pg. 2, last paragraph] [e.g. the agricultural composition can be applied on leaves by sprayer application; Chaudhry, paragraph 0104]. Chaudhry demonstrates antifoaming agents are used to reduce foaming while spraying and thus provides motivation to one of skill in the art to include an antifoaming agent in the composition of Yang.

Applicant argues (pgs. 11-12) Grech does not provide any motivation to combine an anti-microbial component with the foliar fertilizer of Yang. This argument is not persuasive. Grech describes the antimicrobial [component] capable of destroying or inhibiting the growth of microorganisms [0044]. Furthermore, Yang discloses citric acid and/or boric acid components which are examples of antimicrobial agents as described in Applicant’s Specification [Page 14, lines 3-8].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        October 28, 2022